IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44929

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 615
                                                )
       Plaintiff-Respondent,                    )   Filed: October 6, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
BRADLEY ARMSTRONG,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period of
       confinement of six years, for driving under the influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Bradley Armstrong pleaded guilty to felony driving under the influence, Idaho Code
§§ 18-8004, 18-8005(6). The district court imposed a unified ten-year sentence, with six years
determinate. The district court retained jurisdiction, and Armstrong was sent to participate in the
rider program. Armstrong filed an Idaho Criminal Rule 35 motion, which the district court
denied. After Armstrong completed his rider, the district court placed Armstrong on a period of
probation. Armstrong appeals, claiming that his sentence is excessive and constitutes an abuse
of discretion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Armstrong’s judgment of conviction and sentence are affirmed.




                                                   2